Citation Nr: 1448124	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota 


THE ISSUES

1.  Entitlement to service connection for superficial venous sclerosis, left hand/forearm.

2.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD) or a personality disorder), to include dysthymia, depression, anxiety, or psychosis (hereinafter "an acquired psychiatric disorder other than PTSD").

3.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability.

4.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction was subsequently transferred to the RO in St. Paul, Minnesota.

In June 2012, prior to the last Supplemental Statement of the Case (SSOC) dated in May 2013 and certification to the Board, the Veteran withdrew his claims of entitlement to service connection for a personality disorder, sleep disorder, left foot extensor digitorium strain (claimed as left foot nerve damage), and a right knee contusion, and his claim for a compensable initial rating for tinea pedis; he also withdrew his requests to reopen his previously denied claims for service connection for PTSD and right foot nerve damage.  Therefore, the Board does not have jurisdiction over these matters, and they are not before the Board.

In April 2014, the Veteran testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

With regard to the Veteran's TDIU claim, the Board notes that at the Board hearing, the Veteran testified that he had not worked since August 2012 due to his service-connected ankle disabilities.  Therefore a claim of entitlement to a TDIU is part and parcel to his ankle disability rating claims before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and to disability ratings in excess of 10 percent for left and right ankle disabilities, are REMANDED to the agency of original jurisdiction (AOJ). 


FINDING OF FACT

The preponderance of the evidence is against a finding that Veteran has superficial venous sclerosis.


CONCLUSION OF LAW

Service connection for superficial venous sclerosis is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service connection for superficial venous sclerosis of the left hand/forearm, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated September 2008, June 2009, and July 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  The letters informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.  The Board also notes that any issue as to the timeliness of the later notices is moot, as the Veteran's claim was readjudicated by way of a Supplemental Statement of the Case (SSOC) most recently in May 2013.  Finally, the Board notes that the Veteran was informed of the evidence needed to support his claim, and the elements of such claim, at his hearing.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding records for VA to obtain relating to this claim.

For service connection claims, VA's duty to provide a VA examination arises when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided with a VA examination in April 2010 relating to his claim.  The VA examiner reviewed the claims file, examined the Veteran, and provided adequate reasoning for his conclusions.  Therefore, the Board finds that the record contains sufficient evidence to make a decision with regard to the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period, which listed diseases do not include superficial venous sclerosis.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran may also establish service connection for a listed "chronic" disease in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).

The Veteran served on active duty from April 1997 to April 2001.  He claims that he has superficial venous sclerosis of the left hand/forearm, with resultant left hand/forearm numbness, as a result of his active service.

By way of background, the Board acknowledges that a January 2000 service treatment record reflects diagnosed superficial venous sclerosis of the left hand due to an IV.

Post-service, there is no medical evidence of record of diagnosed superficial venous sclerosis, or any medical evidence indicating such.

The Veteran was afforded a VA examination in April 2010.  The VA examiner noted that the Veteran reported a history in service of receiving an IV in the left wrist area, and that once that IV was out, his veins started to "freeze" and his whole left wrist and hand turned black.  He reported experiencing tingling on the left side of his hand since that time.  He also reported experiencing temperature differentiation between his left and right hands, and aching in his left hand, and that he felt that the veins in his right hand were more raised than the left.  Physical examination revealed both hands were the same temperature, peripheral pulses were +2, ulnar pulses were present, Tinel's was negative, Phalen's test was negative, sensation to gross touch was intact, upper extremity strength was 5/5, he had equal handgrips, reflexes in the upper extremities were +1, he had normal upper extremity monofilament testing even throughout the left hand.  There was no pain over the medial wrist area where he reported that there was sclerosis of the vein, and no skin
changes along the left lateral area.  With vibratory testing, it was noted that on the most lateral part of the proximal joint of the little finger, the Veteran did feel less vibration there, but it was otherwise intact.  Although there are some more slightly raised veins on the right versus the left, no venous abnormalities were found.
The examiner opined that although the Veteran reported subjective left hand lateral numbness, clinical examination was normal.

As shown above, there is no medical record of a diagnosis of superficial venous sclerosis, or any resultant neurological disorder from the Veteran's superficial venous sclerosis in service.  The April 2010 VA examination report reflects that there were no venous abnormalities, and neurological testing was clinically normal and no neurological condition was diagnosed (except the Veteran's subjective report was noted).

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). Without a current diagnosis of superficial venous sclerosis or any resultant neurological disorder, the Veteran's claim for service connection for such may not be granted.  See id.

The Board acknowledges that the Veteran essentially alleges that he does have a current superficial venous sclerosis condition and related numbness.  While the Board acknowledges that certain venous conditions are capable of lay observation, such as varicose veins, the Veteran is not shown in this case to have the education, training, or experience to be qualified to diagnose a medical condition such as superficial venous sclerosis, or any neurological condition related to such.  See 38 C.F.R. § 3.159(a) (2013); King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  The Board emphasizes that it is not categorically rejecting the Veteran's lay statements as not competent.  See Prewitt v. Shinseki, No. 2013-7005 (Fed. Cir. March 18, 2013). Rather, the Board finds that in this particular case, the Veteran is not competent to diagnose superficial venous sclerosis or a related neurological condition, which the Board finds does not lend itself to lay observation but rather requires medical expertise to diagnose.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran has a current superficial venous sclerosis condition or related neurological disorder; therefore, service connection for superficial venous sclerosis of the left arm/forearm is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for superficial venous sclerosis, left hand/forearm, is denied.


REMAND

A.  Acquired Psychiatric Disorder

The Veteran claims that he has an acquired psychiatric disorder (other than PTSD) that is related to his active service.  See Claim, April 2008.

By way of background, the Board acknowledges that the Veteran's service treatment records include records of inpatient treatment at NMCSD (Balboa) Hospital in November 1999, which reflect that he was diagnosed with a major depressive disorder and psychosis.  Records from a prior in-service hospitalization in 1998 at the Jacksonville Naval Hospital (apparently relating to alcohol) have been found to be unavailable.  See Formal Finding, March 2013.  Post-service, in June 2005, the Veteran was hospitalized at the Hot Springs VA medical center for alcohol treatment and received treatment in their inpatient or residential program for depression, dysthymia, psychosis, and PTSD.  In July 2006, he was hospitalized at the Sioux Falls VA medical center for alcohol treatment, at which time he was diagnosed with dysthymia versus depression NOS secondary to alcohol.  A subsequent August 2006 VA treatment record reflects diagnosed depression NOS secondary to alcohol dependence, as well as psychosis NOS.  He was hospitalized again in July 2010 at the Sioux Falls VA medical center after relapsing on alcohol and calling a VA suicide hotline, and he was diagnosed with depression versus substance induced mood disorder, an anxiety disorder, and alcohol dependence with recent relapse.

The Board also notes by way of background that the Veteran's claim for service connection for alcohol abuse was separately denied by way of a May 2012 rating decision.  The Veteran filed a June 2012 notice of disagreement, and a November 2012 Statement of the Case (SOC) was issued, but the Veteran never filed a substantive appeal.  Therefore, that rating decision became final.

On a September 2008 Form 21-4142, the Veteran identified treatment records from the Poplar, Wolf Point, and Wagner Indian Health Service (IHS) facilities.  In November 2008, the RO requested copies of these records.  No reply was received from the Poplar IHS, a negative reply was received from the Wolf Point IHS, and the Wagner IHS records were received and associated with the claims file in June 2009.  In March 2009 correspondence, however, the Veteran reported that he obtained the Wolf Point IHS records.  In April 2009, the Veteran submitted copies of records from Northeast Montana Health, which is located in Wolf Point, Montana; it is unclear, however, if his prior identification of the Wolf Point IHS was in error and was intended to identify the Northeast Montana Health facility.  In April 2009, the Veteran wrote that he had received the Poplar IHS records, and he also submitted a copy of an authorization form from the Poplar IHS facility to release records to VA.  However, no Poplar IHS records were ever received from the Veteran, nor was any follow-up request sent by the RO.  Therefore, in light of the above, the Board finds that a remand is necessary so that any outstanding treatment records from the Poplar IHS and Wolf Point IHS may be associated with the claims file, and so that the Veteran may clarify whether he intended to identify the Wolf Point records as being from the IHS or Northeast Montana Health.

On a September 2008 Form 21-4142, the Veteran reported that he would soon be treated at the Bismarck, North Dakota VA CBOC for anxiety.  The, in January 2009, he reported that he had records from the facility relating to psychiatric treatment.  Therefore, on remand, any outstanding treatment records from the Bismarck VA CBOC dated from 2008 to 2009 relating to psychiatric treatment should be associated with the claims file.

B.  Ankles

The Veteran's left and right ankle disabilities are each assigned a 10 percent disability rating under Diagnostic Code 5271.  See Rating Decisions, August 2006 and July 2009.  The Veteran seeks increased ratings.  See Claim, April 2008.

A June 2012 deferred rating decision notes that the Veteran indicated that he was scheduled for an evaluation for his ankles at an IHS facility, and that he received treatment for his ankles at the St. Luke's facility in Ronan.  Therefore, this matter should be remanded so that copies of any outstanding IHS and St. Luke's (Ronan) records relating to the Veteran's ankles should be associated with the claims file.

Also, in recent June 2014 correspondence, the Veteran cited a recent April 2014 VA podiatry record as relevant to his rating claim.  Therefore, the Board finds that this matter should be remanded so that any outstanding April 2014 VA podiatry records may be associated with the claims file, as well as any other recent VA treatment records dated since December 2012.

C.  TDIU

The Veteran also claims entitlement to a TDIU.  He testified at the Board hearing that he has not worked since August 2012, and indicated that it was due to his ankle disabilities.

Because the Veteran's ankle rating claims are being remanded herein for further development, the Board finds that a decision on this matter should be deferred as inextricably intertwined.  Meanwhile, however, on remand, the Veteran should be provided with a VCAA notice letter regarding his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA (38 C.F.R. § 3.159(b)) notice letter regarding his claim for a TDIU.

2.  Ask the Veteran for clarification as to whether the he intended to identify treatment for anxiety in June 2004 at the Northeast Montana Health facility located in Wolf Point, Montana (which records have been associated with the claims file), or if he also intended to separately identify June 2004 records from the Wolf Point Indian Health Service (IHS).  To that end, for any outstanding Wolf Point IHS records, ask the Veteran to provide copies of any such records in his possession relating to his psychiatric claim (as a negative reply for the records was received from Wolf Point IHS).

3.  Ask the Veteran to provide copies of any Poplar IHS records in his possession relating to his psychiatric claim (as he wrote that he has such records in his possession, whereas no reply was received from the facility).  If the Veteran is unable to provide copies of the records, ask the Veteran to submit a new Form 21-4142 authorization so that a second request for the records may be made to the facility.

If any records requested are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

4.  Ask the Veteran to identify any IHS facility where he received recent treatment for his ankles, and obtain any such outstanding records; to that end, ask the Veteran to complete a new Form 21-4142.

If any records requested are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

5.  Ask the Veteran to complete a new Form 21-4142 authorization to obtain any outstanding treatment records from the St. Luke's facility in Ronan relating to his ankle, and obtain any such records so identified.

If any records requested are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

6.  Obtain all of the Veteran's VA treatment records from the Bismarck, North Dakota CBOC dated from 2008 to 2009; also obtain all of the Veteran's recent VA treatment records dated since December 2012 from all VA facilities providing treatment, including Sioux Falls, and associate them with the claims file.

7.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


